Citation Nr: 1003023	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  06-03 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for pseudofolliculitis 
barbae.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1974 to March 
1978.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2004 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Montgomery, Alabama, that denied the benefits 
sought on appeal.  

The Board notes that the psychiatric claim on appeal has been 
developed to include only posttraumatic stress disorder.  
However, the Court of Appeals for Veterans Claims has 
recently held that the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the 
claim on appeal has been recharacterized to include any 
psychiatric disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the claims file reveals several deficiencies in 
need of remediation before the claims on appeal can be 
properly adjudicated.

First, during the pendency of this appeal the Court issued 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which requires 
that notice be provided concerning the evaluation or the 
effective date that could be assigned should the Veteran's 
claims be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Complaint notice is required in this regard as well.  

In January 2006 the Veteran requested a personal hearing 
before the RO.  While a hearing was eventually scheduled for 
February 2008 and notice of this hearing was sent to the 
Veteran, a close look at the notice letter reveals it was 
sent to the wrong street number.  Additionally, since the 
letter, the Veteran has moved and provided VA with his 
current address.  A claimant has a right to such a hearing 
and his request must be addressed in order to ensure 
compliance with due process.  See 38 C.F.R. § 3.103.  The 
hearing should be rescheduled and notice should be sent to 
the Veteran at the correct address.

The claims file also reveals the existence of outstanding 
medical records pertinent to the claims on appeal.  In May 
2004 the Veteran submitted a VA Form 21-4142 authorizing the 
release of records from Windy Hill Hospital in Smyrna, 
Georgia.  The file shows that the RO requested these records 
in June 2004, but made no follow-up request.  The December 
2005 statement of the case indicates that a follow-up request 
was attempted in August 2004, but the claims file does not 
confirm this.  38 C.F.R. § 3.159(c)(1) defines reasonable 
efforts in obtaining records outside the custody of the 
federal government as "an initial request for the records, 
and, if the records are not received, at least one follow-up 
request."  VA must again attempt to obtain these records.

In addition, the record reflects that the Veteran has 
received treatment at the VA Medical Centers in Birmingham 
and Tuscaloosa.  The most recent records are dated from 2005.  
As such, any updated VA treatment records must be obtained 
and associated with the file.  

Finally, a remand is required in order to afford the Veteran 
a VA examination to determine the nature and etiology of his 
disability.  In the case of a disability compensation claim, 
VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009). Such an 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id.

His service treatment records do reveal numerous 
documentations of facial irritation and problems related to 
shaving.  With regard to his pseudofolliculitis barbae claim, 
the Board notes that should current treatment records reveal 
a current diagnosis for this condition, a VA examination 
should be afforded as the Veteran's service treatment records 
are replete with documentation of this problem in service.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. §5103(a) and 38 
C.F.R. § 3.159(b), that includes but is 
not limited to, the information or 
evidence needed to establish a disability 
rating and/or effective date for the 
claims on appeal pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Schedule the Veteran for a personal 
hearing at his local regional office. 

3.  Contact the Veteran and request that 
he provide authorization forms necessary 
to allow the RO to obtain his private 
treatment records from Windy Hill 
Hospital.  Thereafter, the RO should 
attempt to obtain those records.  Do not 
associate duplicate records with the 
file.

4.  Obtain and associate with the claims 
file all updated treatment records from 
2005 to the present from the VAMC 
facilities in Birmingham and Tuscaloosa, 
Alabama.  Do not associate duplicate 
records with the file.  Ask the Veteran 
if he has received treatment from any 
other VA facility and obtain and 
associate with the claims file any such 
records.

5.  Afford the Veteran a VA examination 
to ascertain the nature and etiology of 
the skin condition.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
comments and an opinion addressing 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's pseudofolliculitis 
barbae had its onset during service or is 
in any other way causally related to his 
active service.
	
All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the Veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The Veteran is hereby notified that it is his responsibility 
to report for the examination(s)  scheduled in connection 
with this REMAND and to cooperate in the development of his 
case. The consequences of failure to report for a VA 
examination without good cause may include denial of his 
claims. 38 C.F.R. §§ 3.158, 3.655 (2009).
	
After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the Veteran has been given adequate time to respond, 
readjudicate his claims.  If the claims remain denied, issue 
to the Veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  
	
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).


